


Exhibit 10.1


AMENDMENT NO. 1
TO THE
ADVISORY AGREEMENT
 
This amendment no. 1 to the amended and restated Advisory Agreement dated as of
January 21, 2011 (the “Advisory Agreement”) between KBS Real Estate Investment
Trust III, Inc., a Maryland corporation (the “Company”), and KBS Capital
Advisors LLC, a Delaware limited liability company (the “Advisor”), is entered
as of May 6, 2011 (the “Amendment”). Capitalized terms used herein but not
defined shall have the meaning set forth in the Advisory Agreement.


WHEREAS, upon the terms set forth in this Amendment, the Advisor has agreed to
amend and restate Section 9.01(i) of the Advisory Agreement and to limit the
Company's obligation to pay Organization and Offering Expenses as set forth
below.


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree that Section 9.01(i)
of the Advisory Agreement is hereby amended and restated in its entirety as
follows:


Organization and Offering Expenses; provided, however, that the Company shall
not reimburse the Advisor to the extent such reimbursement would cause the total
amount spent by the Company on Organization and Offering Expenses to exceed 15%
of the Gross Proceeds raised as of the date of the reimbursement and provided
further that within 60 days after the end of the month in which an Offering
terminates, (a) the Advisor shall reimburse the Company to the extent the
Company incurred Organization and Offering Expenses excluding underwriting
compensation (which includes selling commissions, dealer manager fees and any
other items viewed as underwriting compensation by the Financial Industry
Regulatory Authority) exceeding 2% of the Gross Proceeds raised in the completed
Offering and (b) the Advisor shall reimburse the Company to the extent the
Company incurred Organization and Offering Expenses in the aggregate exceeding
15% of the Gross Proceeds raised in the completed Offering; the Company shall
not reimburse the Advisor for any Organization and Offering Expenses that are
not fair and commercially reasonable to the Company, and the Advisor shall
reimburse the Company for any Organization and Offering Expenses that are not
fair and commercially reasonable to the Company;


Signature page follows.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date and year first written above.


 
 
 
 
 
KBS REAL ESTATE INVESTMENT TRUST III, INC.


   By: /s/ Charles J. Schreiber, Jr.
         Charles J. Schreiber, Jr., Chief Executive Officer




KBS CAPITAL ADVISORS LLC


   By: PBren Investments, L.P., a Manager


By: PBren Investments, LLC, as general partner


By: /s/Peter M. Bren
Peter M. Bren, Manager


By: Schreiber Real Estate Investments, L.P., a Manager


By: Schreiber Investments, LLC, as general partner


By: /s/ Charles J. Schreiber, Jr.
Charles J. Schreiber, Jr., Manager


 





